Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/27/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “connector portion” “first flat portion” “body portion” “second flat portion” “bottom length” “top end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 13 is objected to because of the following informalities: the term “the” as shown below should be replaced with “each”
13. (Currently Amended) The self-standing framed hammock of claim 1, wherein each tube of the first and second set of tubes include a foot connected to an end portion of each tube. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 13-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20070277310 issued to Sanford further in view of U.S. Publication No. 20070079442 issued to Stoll further in view of U.S. Patent No. 4542057 issued to Breitscheidel.

Regarding claim 1,
	Sanford discloses a self-standing framed hammock (Sanford: Abstract see FIG. 1) comprising: a first and second set of tubes (Sanford: see annotated figure below) … wherein top ends of the first and second set of tubes are connected, respectively, to a first end bar and a second end bar by means of end caps; (Sanford: [0026]”Bracket 122 is coupled to or integrated with support bar 120. Bracket 122 is inserted into void 32 and configured to interfere with at least a portion of second end 30 defining void 32 to maintain support bar 120 properly coupled to first side support assembly 20 and second side support assembly 21.” see FIG. 2) at least one panel of fabric having a first terminus and a second terminus, wherein the at least one panel of fabric is suspended between the first end bar and the second end bars; (Sanford: FIG. 2 (14) shows a fabric having a first and second terminus suspended between the two end bars) and wherein the first terminus and the second terminus of the at least one panel of fabric are gathered and distributed, respectively, along the first end bar and the second end bar (Sanford: FIGS. 2 and 3 show the fabric (14) being distributed along the end bars) … and wherein the self-standing framed hammock can be collapsed, disassembled or folded down to fit into a carry bag. (Sanford: Abstract “A collapsible frame is movable between a closed configuration and an open configuration.” And [0001] “This invention relates generally to portable structures and, more particularly, to a collapsible frame for portable structures.” The examiner notes that if the frame is collapsible and portable it is inherently capable of being collapsed to fit into a carry bag)

    PNG
    media_image1.png
    502
    763
    media_image1.png
    Greyscale

	Sanford does not appear to disclose a first and second set of tubes that cross in an x-like shape.
	However, Stoll discloses a first and second set of tubes that cross in an x-like shape. (Stoll: FIG. 2 (10) the poles (20) are connected via hinge bracket (10) see [0026])

	Sanford does not appear to disclose and both the first terminus and the second terminus termini include foam padding that covers the first end bar and the second end bars;
	However, Breitscheidel discloses and both the first terminus and the second terminus termini include foam padding that covers the first end bar and the second end bars; (Brietscheidel: FIGS. 1 and 2 the “foam sheet” covers the first and second bars in FIG. 1. And see also col. 2 lines 49-53 which describes the foam sheet)
	Thus, it would have been obvious for one having ordinary skill in the art to substitute the flexible panel of Sanford with foam sheet as taught by Breitscheidel since the substitution would have yielded predictable results, namely, it would allowed for comfortable padding that would increase a user’s comfort level and allow for better hammock experience while maintaining a relatively low weight of the device.


claim 2,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 1 wherein the first and second set of tubes are of the same length and the first and second end bars of the same length. (Sandford: see annotated figure, the first and second tubes as well as the first and second end bars appear to be the same length)

Regarding claim 4,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 1, wherein the foam padding is attached to at least the first terminus of the at least one panel of fabric such that there is a gap between the padding and the panel. (Sanford: FIG. 3 there is a gap present between (14) and (120), the examiner notes that Sanford modified by Breitscheidel reads on claim 4)

Regarding claim 5,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 1, wherein the first and second set of tubes are separated into four lengths, and wherein the separation of the tubes into four lengths allows the hammock to collapse into a more compact form. (Sanford: FIG. 1 wherein the two sets of tubes are separated into four lengths, see the Abstract of Sanford with regards to the hammock being collapsible and [0026] “Support bar 120 is removable for facilitating moving frame 12 between the open configuration and the closed configuration.”



Regarding claim 13,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 1, wherein each tube of the first and second set of tubes include a foot connected to an end portion of the tube. (Sanford: see annotated figure in claim 1 with regards to the location of the end portion and FIG. 1 and the foot)

Regarding claim 14,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 13, wherein the foot comprises: a connector portion connected to the end portion of the tube and the connector portion includes a first flat portion on a bottom of the connector portion. (Sanford: See annotated figure below)

    PNG
    media_image2.png
    408
    576
    media_image2.png
    Greyscale

claim 15,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 14, wherein the connector portion is configured to position the end portion of the tube above the first flat portion. (Sanford: see annotated figure in claim 14, the connector portion positions the end portion of the tube above the first flat portion.)

Regarding claim 16,
The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 15, wherein the foot further comprises: a body portion connected to and extending away from the connector portion and the body portion includes a second flat portion on a bottom of the body portion. (Sanford: see annotated figure in claim 14, see also (64) and (72) of Sanford in FIG. 1 wherein the bottom part may be interpreted as the second flat portion which is on a bottom of the body portion)

Regarding claim 18,
The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 16, wherein the second flat portion on the bottom of the body portion and the first flat portion on the bottom of the connector portion are configured to provide spaced apart points of ground contact for each foot. (Sanford: FIG. 1 wherein the body portion, the first flat portion, the second flat portion, and the connector portion all work in unison to maintain spaced apart points of ground contact for each foot)



Regarding claim 19,
The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 16, wherein the second flat portion on the bottom of the body portion and the first flat portion on the bottom of the connector portion are configured to provide a wider base than the end portion of the tube. (Sanford: FIG.1 the foot portion and its components above provide a wider base than the end portion of the tube (since the foot portion is connected at a point that makes it wider than the end portion see FIG. 5))

Regarding claim 20,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 5, wherein the first and second set of tubes cross in the x-like shape adjacent a top end of a bottom length of the four lengths of each tube in the first and second tubes. (Stoll: FIG. 2 (10) the poles (20) are connected via hinge bracket (10) see [0026])

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanford Stoll and Breitscheidel as applied to claims above, and further in view of U.S. Publication No. 20180116379 issued to Fenton.

Regarding claim 3,
	The Sanford/Stoll/Breitscheidel combination discloses the self-standing framed hammock of claim 1.
 wherein the tubes are held together in an x-like shape by means of a flexible strap. 
However, Fenton discloses a system for supporting hammocks (Fenton: [0025] “Embodiments disclosed allow a user to use a hammock…”), said system comprising a first tube (Fenton: FIG. 6 (201)) and a second tube (FIG. 6 (202)) forming an x-like shape (Fenton: FIG. 6) and being held so by means of a flexible strap (Fenton: FIG. 6 (500) see [0023] and [0027], “The anti-spreading device can be made of … cable, wire, webbing, cordage… or any other material known in the art”). 
Thus it would have been obvious for one having ordinary skill in the art to provide the device of Sanford with flexible straps in view of the teachings of Fenton, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than provide additional support to the tubes and thereby strengthen the overall stability of the hammock in which one of ordinary skill in the art would have recognized as a predictable result.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The combination of structure present in the claim 17 was not found in the prior art of record. In particular, the limitation “”wherein the second flat portion on the bottom of the body portion is coplanar with the first flat portion” in combination with the other structure present in the claims which claim 17 depends on was not found in the prior art of record. Finally, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of claim 17 may be forth or maintained.
Although all elements are individually known in the prior art, the examiner submits that it would be impermissible hindsight to maintain or set forth a rejection of the combination of elements of dependent claim 17 in view of the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/15/2021